THE THIRTEENTH COURT OF APPEALS

                                      13-20-00448-CV


                                   Roland Vance Jackson
                                             v.
                                        Karl Easley


                                   On Appeal from the
                     County Court at Law No. 1 of Ellis County, Texas
                            Trial Court Cause No. 20-C-3404


                                        JUDGMENT

         THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, although he is exempt from payment due to his affidavit of inability to pay

costs.

         We further order this decision certified below for observance.

April 1, 2021